Citation Nr: 0938250	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the Veteran's post-traumatic stress disorder (PTSD) prior to 
April 3, 2009, and in excess of 50 percent since April 3, 
2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty for just over twenty years, 
from August 1960 to December 1980.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Columbia, South Carolina.  The RO in 
Montgomery, Alabama, is currently handling the matter.


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
social impairment, due to such symptoms as a gross impairment 
in thought processes or communication, persistent 
hallucinations, grossly inappropriate behavior, a persistent 
danger of the Veteran hurting himself or others, the 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives.
	

CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for the Veteran's PTSD have been met since July 23, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial increased rating for his PTSD.  
A rating decision of December 2004, the subject of this 
appeal, granted the Veteran service connection for his PTSD 
and assigned a 10 percent evaluation from July 23, 2004.  The 
Veteran expressed his timely disagreement with this rating, 
and in a rating decision of November 2005 the evaluation was 
increased to 30 percent, effective from July 23, 2004.  In 
April 2009 a VA examination was conducted and based on the 
results of this examination, in a May 2009 rating decision 
the Veteran's evaluation was again increased to 50 percent, 
effective April 3, 2009.  As such, the issue at bar is 
whether the Veteran is entitled to an initial increased 
rating in excess of 50 percent since April 3, 2009, and in 
excess of 30 percent prior thereto.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
	
When, as in this case, an appeal is taken from an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board has thoroughly reviewed the pertinent medical 
record in this matter.  While the Veteran's evaluation for 
his PTSD has been "staged" by the RO, on careful review of 
the evidence the Board can isolate no distinct time frames 
during the course of this appeal in which the Veteran's 
symptomatology was so different as to warrant separate 
evaluations.  The Board finds that throughout the course of 
this appeal, the Veteran's symptomatology has been 
consistent.  Indeed, on VA examination in April 2009 the 
examiner stated that a review of the Veteran's mental health 
records indicates that his cognitive deficits have 
"persisted since at least 2002."  The evidence has 
consistently shown the Veteran to be completely dependent on 
his wife for activities of daily living, and fully 
occupationally and socially impaired.  On thorough review of 
the entire medical record, the Board finds that a 100 percent 
rating is warranted for the Veteran's PTSD from the original 
effective date assigned.  Under the General Rating Formula 
for Mental Disorders a 100 percent rating is warranted in the 
following circumstances:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluations 
assigned to the Veteran's disability, the Global Assessment 
of Functioning scores assigned by medical providers 
throughout the course of this appeal will be discussed.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
In this case, the Veteran's GAF scores reflect serious 
impairment.  On VA examination in April 2009 the Veteran was 
assigned a GAF score of 40.  In an October 2007 VA treatment 
record, the Veteran's GAF score was found to be 30.  A VA 
treatment note of February 2006 indicates a GAF score of 50.  
The examiner added, "[h]e has been rated at 50 for his last 
2 visits with me and again today."  As noted above, a GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).      
	
The only evidence to the contrary is a VA examination report 
of September 2004 which lists the Veteran's GAF score as 65.  
The Board, however, finds this examination inadequate and of 
little probative weight.  The findings in the report are 
inconsistent with all of the other medical evidence of 
record.  The report is quite brief, and is unsupported by any 
testing other than a cursory mental status assessment.  Very 
few of the symptoms contemplated by VA for a higher 
evaluation were even addressed, and the histories taken from 
the Veteran were brief and undetailed.  For these reasons, 
the Board is not persuaded by the information contained in 
the September 2004 VA examination report.

In conjunction with the GAF scores, the Veteran's overall 
symptomatology indicates total occupational and social 
impairment.  At this juncture, the Board notes that the 
Veteran currently suffers from both PTSD and dementia.  The 
predominant characteristic of his disabilities is his 
severely diminished cognitive functioning.  It is his gross 
cognitive impairment that appears responsible for his nearly 
catatonic state of functioning, and which renders him 
completely dependent and unable to care for himself.  The 
Board does not, however, find that a remand is warranted to 
reconcile whether the Veteran's cognitive impairment is due 
to his dementia or his PTSD.  This is because the medical 
record makes clear that isolating the etiology in this regard 
is an impossible task.  Indeed, the April 2009 VA examiner 
stated, [d]isorders are related to the extent that each 
likely exacerbates the other," and, "[i]t is difficult to 
assess the degree of impairment secondary to PTSD alone due 
to the severity of cognitive problems."  An October 2005 VA 
physician similarly stated, "[i]ndeed, his first symptoms 
appeared to be psychiatric in nature. At this time, it is 
difficult to pinpoint the exact etiology of cognitive and 
emotional decline due to advanced disease."  When it is 
impossible to separate the effects of a service-connected 
disability and a non-service-connected disability, reasonable 
doubt must be resolved in the Veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).    

As for his specific symptomatology, the record shows the 
Veteran suffers from every symptom included in the criteria 
for a 100 percent evaluation.  These include a gross 
impairment in thought processes or communication, persistent 
hallucinations, grossly inappropriate behavior, a persistent 
danger of the Veteran hurting self or others, the inability 
to perform activities of daily living, disorientation to time 
or place, and memory loss for names of close relatives

As for a gross impairment in thought processes or 
communication and grossly inappropriate behavior, the April 
2009 examiner noted the Veteran sits in a recliner all day 
and rarely speaks, although he cries almost every day.  The 
Veteran's wife reported the Veteran asked her for a bottle so 
that he could hit himself in the head with it.  It was noted 
that the Veteran has a history of violence, and in his 
written statements of record he has indicated that he beats 
his wife up and chokes her in his sleep.  He responded to 
many questions of the examiner by stating, "I don't know" 
or "I don't know what to do," which the Veteran's wife 
states is a frequent response to communication attempts.  The 
examiner noted he has "ruminations, poverty of thought."  
It was noted he holds his head in his hands and that his 
speech was "impoverished."  The examiner stated several 
times in the report that the Veteran is "severely 
impaired."  In a December 2008 treatment record, it was 
noted he is "severely demented-unable to complete MMSE."  
In a June 2007 treatment record it was noted the Veteran 
often answers "I don't know" to questions and was unable to 
say whether or not he feels sad.  It was noted that he sits 
in a chair all day listening to the television, and not 
speaking.  In a November 2006 treatment record it was 
indicated that the Veteran "tries to answer questions but is 
vague," his concentration was impaired, his thought 
processes were disorganized, and his insight and judgment 
were both limited. 

The record also shows the Veteran suffers from visual 
hallucinations.  In an October 2005 treatment note, it was 
stated his hallucinations are "poorly formed," and that 
they happen almost every day.  In a May 2005 treatment 
record, the Veteran described that he "'sees things'" 
including flashes of light, and that he dodges objects he 
sees.  The dodging is similarly noted in other VA treatment 
notes of record.

As for a danger of the Veteran hurting himself, at the April 
2009 examination the Veteran's wife stated the Veteran prays 
for the "'Lord to come and take [him].'"  She indicated the 
Veteran has chronic suicidal ideation and that she removed 
all guns from the house and does not leave the Veteran 
unsupervised.  The examiner found the Veteran has chronic 
suicidal ideation without a plan.  In a February 2007 VA 
treatment note, the Veteran reported that he feels like 
giving up and feels "'worn out.'"

As for the Veteran's inability to perform activities of daily 
living, the Board notes that the April 2009 examiner found 
him incompetent for VA purposes.  The examiner noted the 
Veteran is never left alone, and "requires the assistance of 
his wife for completion of most ADLs."  A December 2008 
treatment record notes, "[h]e is requiring assistance from 
his wife with ADLs."  In a September 2007 record it was 
indicated that the Veteran's wife had spoken to their 
children and asked for their assistance in caring for the 
Veteran as well.  A February 2006 record indicates the 
Veteran "[r]equires assistance with dressing, bathing 
medication, bills, driving, dialing the phone."

The Veteran also suffers from disorientation and memory 
impairment.  For example, at the April 2009 VA examination 
the Veteran was not intact to time or date, and could not 
name the president.  He could not identify what city he was 
in.  His remote memory, recent memory, and immediate memory 
were all "severely impaired."  He could not identify the 
date or year of his birth.  He introduced his daughter as a 
"friend" and incorrectly stated that he has a brother and a 
sister.  In a December 2008 VA treatment record, it was noted 
that the Veteran's memory had "continued to worsen" and 
that he was "more easily confused."  Memory impairments are 
noted variously throughout the medical record.
Based on all of the above symptomatology and the Veteran's 
GAF scores, the Board finds a 100 percent evaluation is 
warranted for the Veteran's PTSD and that this rating is 
justified for the entire appeal period.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of a letter from the RO 
to the Veteran dated in June 2004.  However, this notice does 
not provide any information concerning the effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the 
RO will be responsible for addressing any notice defect with 
respect to the rating established by this decision and the 
effective date elements when it effectuates his award.  The 
Veteran will then have any opportunity to express 
disagreement with the effective date should he desire to do 
so.
	
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  





ORDER

A disability rating of 100 percent for the Veteran's PTSD is 
granted since July 23, 2004, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


